*617MEMORANDUM**
Laurence Woods, an Oregon state prisoner, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that staff at the Multnomah County Sheriffs Office violated his constitutional rights by refusing to make copies of his legal papers, denying him legal forms, and by filing a false disciplinary report against him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment on Woods’ access to courts claim alleging that he was deprived of legal forms to file a wrongful death action on behalf of his brother, because the lawsuit did not relate to Woods’ sentence or the conditions of his confinement. See Lewis v. Casey, 518 U.S. 343, 355, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
The district court properly determined that Woods failed to raise a triable issue concerning whether he was actually injured as a result of the allegedly inadequate law library. See id. at 350-51, 355.
Woods’ remaining contentions lack merit.
Woods’ motion for an extension of time to file an optional reply brief is granted. The Clerk shall file the reply brief received on October 22, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.